DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/13/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1-3, 5, and 7-11 has/have been amended and claim(s) 6 and 12-20 has/have been cancelled. Claims 1-5 and 7-11 are now pending and have been considered below. 

Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.

	Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “wherein the adjustable shoe assembly comprises a rod operably engaged with the mounting plate and a shoe attached to an end of the rod, and wherein upon rotation of the threaded rod, the shoe is longitudinally displaced relative to the mounting plate” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and such a modification to include the rotated rod would destroy the reference.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, and 8-11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (U.S. Patent No. 5,765,248).
As per claim 1, Ono teaches a modular pipe brace assembly (figure 1) for supporting a concrete wall panel (it is understood that the brace assembly is capable of supporting a concrete wall panel), the modular pipe brace assembly comprising: a plurality of brace sections (10/21) that each have a pipe (10) with one of at least two standard lengths (figure 1) and a connection plate (21) attached to each end of the pipe (figure 1); wherein the connection plates are attached in perpendicular planar alignment relative to the length of the respective pipe (figure 1); wherein the connection plates comprise a flange (as illustrated, the plates are a flange; figure 1) that extends radially outward from the respective pipe (figure 1), a first set of holes (29) that extend through the flange in corners of the connection plates (figure 2), and a second set of holes (31) that extend through the connection plates at a different radial distance than the first set of holes relative to a longitudinal center of the pipe brace assembly (figure 2); wherein at least two braces (stacked braces 20; figure 16) of the plurality of brace sections are removably attached together (indicated by the placement arrows; figure 16) with central axes of the at least two braces longitudinally aligned and with the connection plates at adjacent ends of the at least two braces abutting together to define a pipe assembly with a desired length (figure 16); a first plurality fasteners (bolts 40) engaged through the first set of holes in the abutting connection plates to engage a corresponding plurality of nuts to secure the at least two braces together (the upper and lower flanges 21, 21 of each shore are placed in contact with each other and fastened by bolts inserted into the mounting holes 29; col. 4, lines 15-20); a pair of adjustable shoe assemblies (14/22) removably attached to opposing ends of the pipe assembly (figure 2) and configured to engage a ground anchor or a concrete wall panel (it is understood that the shoe is capable of engaging a ground anchor or a concrete wall panel), wherein the pair of adjustable shoe assemblies each have a mounting plate (22) that attach to the connection plates at the ends of the pipe assembly (figure 2); and a second plurality of fasteners (bolts 40) are engaged through the mounting plates and the second set of holes in the flange of the connection plates (figure 2) to temporarily secure the pair of adjustable shoe assemblies to the pipe assembly (it is understood that second bolts 40 are capable of temporarily securing each of the pair of adjustable shoe assemblies to the pipe assembly).  
As per claim 2, Ono teaches the second set of holes are disposed radially inward from the first set of holes in the connection plate (figure 2).  
As per claim 4, Ono teaches the pipe assembly is configured to be disassembled and reassembled with another one of the plurality of brace sections to define a second pipe assembly (figure 16), and wherein the second pipe assembly comprises a second desired length taken along a longitudinal extent of the second pipe assembly (figure 16) that is longer than the desired length of the pipe assembly (it is understood that the second length is capable of being longer than a desired length of the pipe assembly). 
As per claim 5, Ono teaches the mounting plates of the pair of shoe assembles are attached in abutting contact to the connection plates at the opposing ends of the pipe assembly (figure 16).  
As per claim 8, Ono teaches a modular pipe brace assembly (figure 1) for supporting a concrete wall panel (it is understood that the brace assembly is capable of supporting a concrete wall panel), the modular pipe brace assembly comprising: a plurality of brace sections (10/21)  that each have a long pipe (10-lower) and a connection plate (21) attached to each end of each of the plurality of brace sections (figure 1), wherein the connection plates comprise a flange (as illustrated, the plates are a flange; figure 1) that extends radially outward from the respective long pipe (figure 1), a first set of holes (29) that extend through the flange (figure 2), and are disposed in corners of the connection plates (figure 2), and a second set of holes (31) in the connection plate disposed radially inward from the first set of hole (figure 2); wherein two of the plurality of  brace sections (stacked braces 20; figure 16) are attached together with a central axis of each of the attached brace sections disposed in longitudinal alignment with each other (figure 16) to define a pipe assembly with a desired bracing length (figure 16); wherein the connection plates at attached ends of the attached brace sections abut together (figure 16); and a first plurality of fasteners (bolts 40) engaged through the first sets of holes in the connection plates at the attached ends to temporarily secure the pipe assembly together (the upper and lower flanges 21, 21 of each shore are placed in contact with each other and fastened by bolts inserted into the mounting holes 29; col. 4, lines 15-20); a pair of adjustable shoe assemblies (14/22) that each have a mounting plate (22) attached in abutting contact to the connection plates at the ends of the pipe assembly (figure 2); and a second plurality of fasteners (bolts 40) engaged through the mounting plate and the second set of holes in the connection plates (figure 2) to temporarily secure each of the pair of adjustable shoe assemblies to the pipe assembly (it is understood that second bolts 40 are capable of temporarily securing each of the pair of adjustable shoe assemblies to the pipe assembly).  
As per claim 9, Ono teaches the adjustable shoe assembly attached to each end of the pipe assembly is configured to engage a ground anchor or a concrete wall panel (it is understood that the shoe assembly attached to each end of the pipe assembly is capable of engaging a ground anchor or a concrete wall panel).  
As per claim 10, Ono teaches the first and second set of holes are disposed on the connection plate a different radial distances relative to the center axis of the attached brace sections (figure 2).  
As per claim 11, Ono teaches the plurality of brace sections each have a common length (figure 16).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,765,248).
As per claim 7, Ono fails to disclose the second set of holes in the flange of the connection plates include a threaded surface to engage the second plurality of fasteners. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of holes in the flange of the connection plates include a threaded surface to engage the second plurality of fasteners, in order to reduce the number of parts, in this case nuts, in order to facilitate the assembly. 

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Ono (U.S. Patent No. 5,765,248) has been added to overcome the newly added limitations. Applicant’s amendments regarding the adjustable shoe assemblies and respective mounting plates and fasteners has overcome the previous rejection. The new limitations are overcome in view of new reference Ono. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635